DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. 
	Regarding the 112(b) rejection of claims 8 and 9, the applicant argues that the use of “and/or” in the claims does not render them indefinite.  The examiner respectfully disagrees.
	As previously indicated in the recent office action, the term “and/or” renders the scope of the claims ambiguous.  In claim 8, if the configuration manager is arranged to only determine one or more types of wireless devices, “the number of wireless devices” (connected to the future gateway device) in line 4 would lack antecedent basis.  Additionally, the step of determining if the number of wireless devices (connected to the future gateway device) exceeds a number-of-devices threshold would not be possible, as the determination can only be made after the configuration manager has counted the number of wireless devices (connected to the future gateway device), as recited earlier in the claim.
	In claim 9 line 2, the term “and/or” renders the scope of the claim ambiguous because it is unclear as to how the at least one of the four different types of information (recited in lines 4-12) are used to determine only the geographical area, only the set of gateway device locations, or both.  In line 8, the term “and/or” renders the scope of the claim ambiguous because it is unclear whether the floor plan comprises only the location of control devices, only the location of network outlets, or both.

	Regarding the 103 rejection of independent claims 1 and 11-12, the applicant argues that Gormley does not teach the use of stand-alone networks and therefore is inapplicable to stand-alone wireless networks as recited in the claims, indicating the dependency on devices of a second network to alter the behavior of the first network.  The examiner once again respectfully disagrees.
	As previously cited in the recent office action, Tanaka and Smith both teach forming standalone network(s).  Gormley is only used to teach configuration parameters which allow the first network to use a frequency that is the same, overlapping, or adjacent to that used by the second wireless network (Gormley - Paragraph [0043]), as required by the claims.  Applicant’s comment that the configuration parameters of Gormley depend on performance metrics of a second wireless network is irrelevant; nowhere in the independent claims is it recited that the configuration parameters (and associated determination step) must depend solely on the first stand-alone wireless network.  Therefore, the combination of Tanaka, Smith, and Gormley still teaches the limitations of independent claims 1 and 11-12.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

	Regarding claim 8, the term “and/or” renders the scope of the claim ambiguous because if the configuration manager is arranged to only determine one or more types of wireless devices, “the number of wireless devices” (connected to the future gateway device) recited in line 4 would lack antecedent basis.  Additionally, the step of determining if the number of wireless devices (connected to the future gateway device) exceeds a number-of-devices threshold would not be possible, as the determination can only be made after the configuration manager has counted the number of wireless devices (connected to the future gateway device), as recited earlier in the claim.  For examination purposes, the term will be treated as “or”.

	Regarding claim 9, in line 2, the term “and/or” renders the scope of the claim ambiguous because it is unclear as to how the at least one of the four different types of information (recited in lines 4-12) are used to determine only the geographical area, only the set of gateway device locations, or both.  In line 8, the term “and/or” renders the scope of the claim ambiguous because it is unclear whether the floor plan comprises only the location of control devices, only the location of network outlets, or both.  For examination purposes, the terms will be treated as “or”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 6,915,340 B2) in view of Smith et al. (US 7,373,661 B2), hereinafter referred to as Smith, and Gormley et al. (US 2013/0331114 A1), hereinafter referred to as Gormley.

	Regarding claim 1, Tanaka teaches a configuration system arranged to configure a first set of wireless network devices to form a first stand-alone wireless network with regard for existing further stand-alone wireless networks (Tanaka - Fig. 1; Col. 8 lines 1-8, note system comprising a network configuration information management apparatus including a directory server storing the current network configuration), the system comprising:
	a configuration information storage arranged to store configuration parameters of further sets of wireless network devices configured to form the existing further stand-alone wireless networks (Tanaka - Fig. 1 current map tree 21 and temporary map tree 22 in directory server 2; Col. 8 lines 6-10, note directory server 2 for storing a current map tree 21 that contains the information for the current network configuration, temporary map tree 22 that contains differential information for any future network configuration), and
	the configuration manager (Tanaka - Fig. 1 network configuration information management apparatus 1) arranged to
	receive the configuration request for the first set of wireless network devices from the portable configuration device (Tanaka - Col. 7 lines 23-28, note when the request for the network configuration is received from any external application, the network configuration data control means within the network configuration information management apparatus is then requested to obtain the network configuration information),
	determine first configuration parameters for the first set of wireless network devices for forming the first set into the first stand-alone wireless network (Tanaka - Col. 7 lines 28-35, note in response to the request, the configuration information as requested is obtained).
	Tanaka does not teach a portable configuration device arranged to connect to a configuration manager and transmit a configuration request for the first set of wireless network devices, and wirelessly connect with the first set of wireless network devices for configuring the first set of wireless network devices to form the first stand-alone wireless network; the configuration manager arranged to determine in the further sets of wireless network devices a second set of wireless network devices configured to form an existing second stand-alone wireless network, spatially located so that it may be merged with the first set of wireless network devices into a single wireless network in future, and obtain second configuration parameters of the second stand-alone wireless network from the configuration information storage.
(Smith - Col. 15 lines 15-16, note the network device configuration transfer tool (portable configuration device)) arranged to
	connect to a configuration manager and transmit a configuration request for the first set of wireless network devices (Smith - Fig. 4 step 410; Col. 15 lines 15-18, note the network device configuration transfer tool requests a VPN configuration file from the respective management server (configuration manager) at 410), and
	wirelessly connect with the first set of wireless network devices for configuring the first set of wireless network devices to form the first stand-alone wireless network (Smith - Fig. 4 step 418; Col. 15 lines 44-50, note a VPN tunnel is created between all VPN members, connections are established between all network devices having local network addresses);
	the configuration manager arranged to determine in the further sets of wireless network devices a second set of wireless network devices configured to form an existing second stand-alone wireless network (Smith - Col. 9 lines 61-67, note VPN includes network devices 118; Col. 15 lines 44-50, note a VPN tunnel is created between all VPN members; a second wireless network may be formed with different devices (Fig. 2 any combination of devices 118a to 118d)), spatially located so that it may be merged with the first set of wireless network devices into a single wireless network in future (Smith - Col. 15 lines 44-50, note a VPN tunnel is created between all VPN members; a wireless network may be formed with devices between the first and second networks (Fig. 2 devices 118a to 118d)), and obtain second configuration parameters of the second stand-alone wireless network from the configuration information storage (Smith - Fig. 4 steps 410 and 412; Col. 15 lines 15-18, note the network device configuration transfer tool requests a VPN configuration file (which may comprise the second configuration parameters) from the respective management server at 410; Col. 15 lines 23-28, note management server configuration transfer tool transmits the augmented VPN configuration file to the respective network device).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Smith into Tanaka in order to automatically create a network and configure all devices to be added to the network (Smith - Col. 4 lines 9-15).
	The combination of Tanaka and Smith still does not teach the configuration parameters include radio frequencies on which the further stand-alone wireless networks operate; the second configuration parameters including a radio frequency on which the second stand-alone wireless network operates; the first configuration parameters including the radio frequency on which the second stand-alone wireless network operates for operating the first stand-alone wireless network on the same radio frequency as the second stand-alone wireless network.
	In an analogous art, Gormley teaches the configuration parameters include the radio frequencies on which the further stand-alone wireless networks operate (Gormley - Fig. 5; Paragraph [0043], note the SON controller 510 uses performance metrics to configure the first wireless network 502 to reduce its interference effects on the second wireless network 552, such as configuring the first wireless network to use a frequency; Paragraph [0045], note the SON controller modifies parameters of the first wireless network (which may be the frequency));
	the second configuration parameters including a radio frequency on which the second stand-alone wireless network operates (Gormley - Paragraph [0045], note the SON controller may communicate recommended parameter changes to the second wireless network);
(Gormley - Paragraph [0043], note using the SON controller, the first wireless network may use a frequency that is the same, overlapping, or adjacent to that used by the second wireless network).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gormley into the combination of Tanaka and Smith in order to allow the available frequency spectrum to be more efficiently utilized by wireless network operators (Gormley - Paragraph [0042]).

	Regarding claim 2, Tanaka does not teach wherein the existing second set of wireless network devices has been assigned network addresses for addressing the individual devices of the second set in the second network, and wherein the configuration manager is arranged to assign network addresses to devices of the first set, wherein the network addresses associated to devices of the first set are different from the network addresses assigned to network devices of the second set.
	In an analogous art, Smith teaches wherein the existing second set of wireless network devices has been assigned network addresses for addressing the individual devices of the second set in the second network (Smith - Col. 5 lines 3-5, note when a network device configuration file is received, such configuration may include the Media Access Control (MAC) address of the network device; each device has its own unique MAC address), and
	wherein the configuration manager is arranged to assign network addresses to devices of the first set, wherein the network addresses associated to devices of the first set are different (Smith - Col. 5 lines 3-5, note when a network device configuration file is received, such configuration may include the Media Access Control (MAC) address of the network device; each device has its own unique MAC address).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Smith into Tanaka for the same reason as claim 1 above.

	Regarding claim 3, the combination of Tanaka, Smith, and Gormley, specifically Tanaka teaches wherein the existing second set of wireless network devices has been partitioned into multiple groups, each group of the second set having an associated group identification (Tanaka - Col. 10 lines 28-34, note each of the map entries may have an entry for the router group (which may comprise the second set of devices); Col. 10 lines 45-47, note a current map entry includes an identifier), a group of the second set being addressable through the group identification on the second stand-alone network (Tanaka - Fig. 3(a), 3(b), and 3(c); Col. 10 lines 38-44, note each entry has an identifier that identifies the location of the entry within the directory tree), and
	wherein the configuration device is arranged to partition the first set of wireless network device into multiple groups (Tanaka - Col. 10 lines 28-34, note each of the map entries may have an entry for the router group (which may comprise the first set of devices)), the configuration manager being arranged to associate a group identification to a group of the first set, wherein the group identifications associated to groups of the first set are different from the group identifications associated with network devices of the second set (Tanaka - Fig. 3(a), 3(b), and 3(c); Col. 10 lines 38-44, note each entry has an identifier that identifies the location of the entry within the directory tree; each identifier is associated with a different router group, and thus groups of the first set must be different from groups of the second set).

	Regarding claim 10, the combination of Tanaka and Smith does not teach wherein the first and second sets of network devices include at least one of: a luminaire, a lamp, a wall switch, a remote control, a user interface device, an environmental sensor, a plug load controller, a wireless thermostat, a vending machine or an occupancy sensor.
	In an analogous art, Gormley teaches wherein the first and second sets of network devices include at least one of:
	a luminaire, a lamp, a wall switch, a remote control, a user interface device (Gormley - Paragraph [0030], note the base station may include a user interface; Paragraph [0033], note the server computer may include a user interface; Paragraph [0035], note mobiles stations (UEs) may include a user interface), an environmental sensor, a plug load controller, a wireless thermostat, a vending machine or an occupancy sensor.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gormley into the combination of Tanaka and Smith for the same reason as claim 1 above.

	Regarding claim 11, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written from the perspective of the portable configuration device.
Regarding claim 12, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written from the perspective of the configuration manager.

	Regarding claim 18, the combination of Tanaka and Smith does not teach wherein the portable configuration device is configured to form said first stand-alone wireless network, which is distinct from the existing second stand-alone wireless network, by configuring the first set of wireless network devices composing the first stand-alone wireless network to operate on said same radio frequency as the second stand-alone wireless network.
	In an analogous art, Gormley teaches wherein the portable configuration device is configured to form said first stand-alone wireless network, which is distinct from the existing second stand-alone wireless network, by configuring the first set of wireless network devices composing the first stand-alone wireless network to operate on said same radio frequency as the second stand-alone wireless network (Gormley - Fig. 5; Paragraph [0042], note the first wireless network 502 is configured to use a block of frequency spectrum (or a first frequency band) that is the same or overlapping to a block of frequency spectrum (or a second frequency band) used by the second wireless network 552).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gormley into the combination of Tanaka and Smith for the same reason as claim 1 above.

	Regarding claim 19, the claim is interpreted and rejected for the same reason as claim 18.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Smith and Gormley as applied to claim 1 above, and further in view of Kennedy et al. (US 8,594,061 B2), hereinafter referred to as Kennedy.

	Regarding claim 4, the combination of Tanaka, Smith, and Gormley does not teach wherein the configuration device comprises a location unit for obtaining information on the location of the first set of wireless network devices, the configuration device being arranged to include the information on the location of the first set of wireless network devices in the configuration request, the configuration manager being arranged to determine a geographical area which is spatially located to support the future single wireless network, determine that the first set of wireless network devices and the second set of wireless network devices are located within the geographical area.
	In an analogous art, Kennedy teaches wherein the configuration device comprises
	a location unit for obtaining information on the location of the first set of wireless network devices (Kennedy - Fig. 2 wireless terminal 108; Col. 9 lines 12-17, note wireless terminal may be provided with a GPS device to determine the present actual location), the configuration device being arranged to include the information on the location of the first set of wireless network devices in the configuration request (Kennedy - Fig. 3 access network request 310; Col. 11 lines 18-24, note wireless terminal sends an access network request message, which includes predicted times and predicted future locations (based on present actual location)),
	the configuration manager being arranged to
(Kennedy - Col. 11 lines 37-48, note TVWS database (configuration manager) responds to the request with a response message that includes requested AN connectivity information sets, which are used for connecting to an AN at around the predicted time (i.e. future)),
	determine that the first set of wireless network devices and the second set of wireless network devices are located within the geographical area (Kennedy - Col. 6 lines 59-63, note LDs (licensed devices, i.e. wireless network devices) can be registered with the TVWS database, particular dates/times in the GEO-LOC B (Fig. 1)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kennedy into the combination of Tanaka, Smith, and Gormley in order to inform wireless devices of access network availability in different locations (Kennedy - Col. 3 lines 49-60).

	Regarding claim 5, the combination of Tanaka, Smith, and Gormley does not teach wherein the location information comprises one or more of: an area reference comprising the first set of wireless network devices, a room-type, a room number, a network identification of the second stand-alone wireless network.
	In an analogous art, Kennedy teaches wherein the location information comprises one or more of: an area reference comprising the first set of wireless network devices (Kennedy - Fig. 2, note GEO-LOC A, B, C, D, and E, each of which may represent an area reference; Col. 10 lines 56-59, note each of the location entries indicates an identifier of a corresponding predicted future location), a room-type, a room number, a network identification of the second stand-alone wireless network.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kennedy into the combination of Tanaka, Smith, and Gormley for the same reason as claim 4 above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Smith, Gormley, and Kennedy as applied to claim 4 above, and further in view of Lee et al. (US 9,590,857 B2), hereinafter referred to as Lee.

	Regarding claim 6, the combination of Tanaka, Smith, Gormley, and Kennedy does not teach wherein the configuration manager is arranged to obtain a set of likely gateway device locations, determine that first and second set of wireless network devices are spatially located to connect to the same future gateway located on one of the set of likely gateway device locations.
	In an analogous art, Lee teaches wherein the configuration manager is arranged to obtain a set of likely gateway device locations (Lee - Col. 1 lines 61-66, note determine a set of one or more candidate gateways in proximity to any reference point or location; Col. 14 lines 37-38, note the backend system (configuration manager) may determine a set of candidate gateways to monitor),
	determine that first and second set of wireless network devices are spatially located to connect to the same future gateway located on one of the set of likely gateway device locations (Lee - Col. 14 lines 61-67 and Col. 15 lines 1-6, note if the device is to be connected at a first target gateway, all gateways in Zone 1 are candidates, and if the device is to be connected at a second target gateway, all gateways in Zone 2 are candidates, candidate gateways in a zone are within a certain distance of the target gateway).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lee into the combination of Tanaka, Smith, Gormley, and Kennedy in order to identify and evaluate a nearby gateway to connect to (Lee - Col. 1 lines 61-66 and Col. 2 lines 9-13).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Smith, Gormley, Kennedy, and Lee as applied to claim 6 above, and further in view of Tang (US 2007/0008884 A1).

	Regarding claim 7, the combination of Tanaka, Smith, Gormley, Kennedy, and Lee does not teach wherein the configuration manager is arranged to estimate wireless traffic over wireless network devices of the first and second sets within the future network or to the future gateway, determine that the first and second stand-alone wireless network are not spatially located to be merged into the single wireless network in future if the estimated wireless traffic exceeds a wireless traffic threshold.
	In an analogous art, Tang teaches wherein the configuration manager is arranged to estimate wireless traffic over wireless network devices of the first and second sets within the future network or to the future gateway (Tang - Paragraph [0043], note minimum required bandwidths calculated from traffic/graph analysis), 
	determine that the first and second stand-alone wireless network are not spatially located to be merged into the single wireless network in future if the estimated wireless traffic exceeds a (Tang - Paragraph [0043], note combined network, bandwidth needs to only be less than the sum of all service applications’ required bandwidth (traffic threshold); if the required bandwidth is exceeded, the networks may not be combined).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Tang into the combination of Tanaka, Smith, Gormley, Kennedy, and Lee in order to improve quality of service and throughput in the network (Tang - Paragraph [0002]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Smith, Gormley, Kennedy, and Lee as applied to claim 6 above, and further in view of Abraham et al. (US 9,059,923 B2), hereinafter referred to as Abraham.

	Regarding claim 8, the combination of Tanaka, Smith, Gormley, Kennedy, and Lee does not teach wherein the configuration manager is arranged to count the number and/or determine one or more types of wireless devices connected to the future gateway device in the future single wireless network, and to determine that the first and second set are not suitable for merging if the number of wireless devices connected to the same future gateway device would exceed a number-of-devices threshold.
	In an analogous art, Abraham teaches wherein the configuration manager is arranged to count the number and/or determine one or more types of wireless devices connected to the future gateway device in the future single wireless network (Abraham - Fig. 14 steps 1410 and 1420; Col. 16 lines 29-30, note a first device (configuration manager) estimates a first number of devices associated with an ad-hoc network; Col. 16 lines 42-44, note a second number of devices observed in the ad-hoc network), and to determine that the first and second set are not suitable for merging if the number of wireless devices connected to the same future gateway device would exceed a number-of-devices threshold (Abraham - Col. 16 lines 47-54, note if the estimated number of hidden devices is less than threshold, the ad-hoc network is joined, if the estimated number of hidden devices is not less than threshold, the ad-hoc network is not joined).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Abraham into the combination of Tanaka, Smith, Gormley, Kennedy, and Lee in order for devices to access the network more quickly and better estimate the reliability of the network (Abraham - Col. 3 lines 57-66).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Smith, Gormley, and Kennedy as applied to claim 6 above, and further in view of Blechner et al. (US 2015/0170060 A1), hereinafter referred to as Blechner.

	Regarding claim 9, the combination of Tanaka, Smith, Gormley, and Kennedy does not teach wherein the configuration manager is arranged to determine the geographical area and/or the set of gateway device locations based on at least one of: information on lighting networks, other than the first and second wireless network, in which networks have been merged, 5a floor plan of a region in which the first and second wireless network are located, wherein the floor plan comprises information on rooms located in the region, the location of control devices in the region and/or the location of network outlets in the region; information on a heating, ventilation 
	In an analogous art, Blechner teaches wherein the configuration manager is arranged to determine the geographical area and/or the set of likely gateway device locations based at least one of:
	information on lighting networks, other than the first and second wireless network, in which networks have been merged (Blechner - Paragraph [0028], note database may store the type of lighting; Paragraph [0030], note resource controller receives assignment information (part of the database, see Fig. 1) and controls resources, such as lighting),
	5a floor plan of a region in which the first and second wireless network are located, wherein the floor plan comprises information on rooms located in the region, the location of control devices in the region and/or the location of network outlets in the region (Blechner - Paragraph [0028], note database may store floor plans of rooms);
	information on a heating, ventilation and air conditioning (HVAC) system in the region (Blechner - Paragraph [0028], note floor plans may indicate the locations of HVAC); or
	information on the wireless devices or router locations that are powered permanently and the nodes or router locations having switchable power (Blechner - Paragraph [0028], note availability of network connectors (devices in use will have their corresponding connector not be available)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Blechner into the (Blechner - Paragraph [0030]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Watanabe (US 2002/0037718 A1) discloses a second wireless controller configured to perform wireless communication in the same frequency band as a first network controller.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461